Citation Nr: 0207484	
Decision Date: 07/09/02    Archive Date: 07/17/02

DOCKET NO.  98-12 362A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an original evaluation, in excess of 30 
percent, for post-traumatic stress disorder.  

(The issue of entitlement to waiver of recovery of an 
overpayment of pension benefits is the subject of a separate 
decision.)


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from October 1962 to 
October 1965.  

This appeal comes to the Board of Veterans' Appeals (Board) 
from a March 1997 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska, which granted service connection for post-traumatic 
stress disorder and assigned a ten percent rating.  The 
veteran appealed for the assignment of a higher rating.

During this appeal, an RO decision in December 1998 granted a 
30 percent rating for the veteran's post-traumatic stress 
disorder.  On an original claim, the veteran will generally 
be presumed to be seeking the maximum benefit allowed by law 
and regulation, and such a claim remains in controversy where 
less than the maximum available benefit is awarded.  AB v. 
Brown, 6 Vet. App. 35, 38 (1993).  As the 30 percent 
evaluation is not the maximum rating allowed by the 
applicable rating criteria (38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2001)), the issue of entitlement to the assignment 
of a higher disability rating for post-traumatic stress 
disorder  remains in appellate status.

In an April 2000 decision, the Board denied the veteran's 
appeal for a rating in excess of 10 percent for arthritis of 
the right knee and service connection for residuals of a left 
knee injury.  The Board also remanded the claim currently in 
appellate status for further development.  The purposes of 
that remand have been met and the issue of the assignment of 
a rating in excess of 30 percent for post-traumatic stress 
disorder has been returned to the Board for its appellate 
review.

In light of the fact that the Veterans Claims Assistance Act 
of 2000 eliminated the concept of "well-grounded" claims, the 
issue of service connection for residuals of a left knee 
injury found to be not well-grounded by the Board in its 
April 2000 decision is referred to the RO for adjudication 
consistent with the VCAA. 


FINDINGS OF FACT

1.  For the period from May 23, 1996 to December 29, 1997, 
the veteran's post-traumatic stress disorder was not 
manifested by more than definite social and industrial 
impairment, nor was it productive of more than occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks. 

2.  For the period from December 30 1997 to September 24, 
2000, the veteran's post-traumatic stress disorder was 
manifested by occupational and social impairment, with 
deficiencies in most areas; it was not productive of total 
occupational and social impairment.

3.  Since September 25, 2000, the veteran's post-traumatic 
stress disorder has been manifested by occasional decreases 
in occupational and social functioning; it has not been 
productive of occupational and social impairment with reduced 
reliability and productivity.  


CONCLUSIONS OF LAW

1.  The criteria for an original evaluation in excess of 30 
percent for post-traumatic stress disorder, for the period 
from May 23, 1996 to December 29, 1997, have not been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5107 (West 1991); 38 C.F.R. 
§ 4.132, Diagnostic Code 9411 (1996); 38 C.F.R. §, 4.130, 
Diagnostic Code 9411 (2001).  

2.  The criteria for an original evaluation of 70 percent for 
post-traumatic stress disorder, for the period beginning on 
December 30, 1997 to September 24, 2000, have been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5107 (West 1991); 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2001).  

3.  The criteria for an evaluation in excess of 30 percent 
for post-traumatic stress disorder, for the period beginning 
on September 25, 2000, have not been met.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5107 (West 1991); 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background.  A VA mental disorders examination was 
conducted in August 1996.  The veteran reported recurring 
thoughts of an in-service sexual assault.  She described 
psychological distress upon thinking about the stressor and, 
therefore, tried to avoid thinking about it.  She described a 
life-long effort to avoid certain activities, particularly 
sexual relations, that arouse recollections.  The veteran 
gave a history of hypervigilance and a pervasive sense of 
fearfulness about being vulnerable, being assaulted, and not 
being able to protect herself.  She also described difficulty 
falling asleep. 

Mental status examination showed that the veteran was neatly 
dressed but noticeably tense during much of the interview.  
Her associations were intact.  Mood and affect were primarily 
remarkable for the level of tension.  Mental content did not 
reveal anything of a psychotic nature.  Her memory for recent 
and past events and her immediate recall were good.  Abstract 
thinking was average.  Insight was good and judgment was 
intact.  The diagnosis was recorded as chronic post-traumatic 
stress disorder.  The VA examiner noted that, since the death 
of the veteran's husband, her need for closeness was even 
more disrupted and her apprehension about sexual relations 
had increased.  The examiner opined that it appeared the 
veteran was able to maintain employment, maintain some social 
interactions, but was blocked in a number of respects by 
residuals of past trauma.  

The RO granted service connection for post-traumatic stress 
disorder in a March 1997 rating decision.  A ten percent 
rating was assigned effective from May 23, 1996.  

The veteran submitted a Statement in Support of Claim in 
December 1997.  She indicated at that time that her post-
traumatic stress disorder had increased in severity.  

In December 1997 a VA Social Worker noted that the veteran's 
discovery she had cancer had caused her to start to re-
experience her in-service trauma.  A January 1998 note from a 
VA Social Worker reveals the veteran had agreed that 
counseling for help with the symptoms due to sexual trauma 
would be helpful.  The veteran had agreed to begin in a few 
weeks.  

A VA examination was conducted in March 1998 to determine the 
severity of the veteran's post-traumatic stress disorder.  It 
was noted that the veteran's post-traumatic stress disorder 
had recently worsened, with increased nervousness and panic 
attacks.  In reaction to a crime (?) that was committed the 
veteran had left her job and returned to her home in 
Beatrice.  She was uncertain what to do.  She was living by 
herself and needed to find work.  However, the trauma she had 
experienced when she was in the service and the trauma of her 
husband's accidental death had resulted in more tension and 
anxiety.  Her energy and appetite were adequate but her level 
of anxiety was elevated.  

Mental status examination revealed that the veteran was 
neatly dressed and groomed.  Her speech was clear and goal 
directed.  Her mood was anxious and conveyed a sense of 
insecurity.  Her affect was reactive and appropriate to 
thought content.  She did not experience hallucinations nor 
delusional thinking.  She was alert and oriented times three.  
Memory both short and long term were grossly intact.  Her 
concentration was fair.  Her judgment was affected by past 
negative experiences.  She had been diagnosed with breast 
cancer and undergone an operation, which worried her.  On the 
whole, the symptoms and signs of post-traumatic stress 
disorder persisted and had worsened as a result of recent 
events.  Her general functioning was definitely affected by 
her past experiences.  Chronic post-traumatic stress disorder 
was diagnosed.  A Global Assessment of Functioning Score of 
55 was assigned.  

A hearing was held before a Hearing Officer at the RO in 
October 1998.  The veteran testified that on a daily basis 
she was doing fine but when someone made a lewd remark, 
wanted to tell a dirty joke or wanted to touch her in an 
inappropriate way she had problems.  Such incidents caused 
recurrent dreams and a re-experiencing of in-service sexual 
trauma.  She complained of anxiety, panic attacks,  being 
distrustful of everybody, and sleeplessness.  She indicated 
that she was selling ads for a Christian publication but 
would have difficulty working with the same people all of the 
time.  The veteran further testified that she was able to 
work in her current situation because if someone was abusive 
she was able to obtain relief by getting in her car and 
listening to some self-help tapes to help her relax.  She 
attended a post-traumatic stress disorder group on 
Wednesdays.  She had not been able to attend lately due to 
her work.  She worked out of her car and home.  Previously 
she had worked for a cable company going door to door but she 
did not feel comfortable with somebody when they answered the 
door.  Her current job was temporary.  There were days when 
she was so anxious or depressed she would just stay home.  
She described crying spells three or four times in the last 
six months and intermittent depression.  She wanted to be 
with someone and yet she was afraid to be with someone.  The 
veteran also testified that when she saw a disturbing 
television program she could not go out for the next day or 
two and, when she watched programs about life situations or 
sexual trauma, it disturbed her. 

An October 1998 letter from the veteran's VA Social worker 
was submitted.  She wrote that she had treated the veteran in 
individual and group therapy since January 1998.  The veteran 
went to extreme measures to protect herself, especially 
outside the home, to include carrying an ice pick.  She was 
uncomfortable in many situations with men and uncertain of 
her ability to establish enough trust to build a long lasting 
relationship.  Since the trauma the veteran had daily 
intrusive thoughts of the assault, occasional nightmares, 
usually triggered by an encounter with a male.  She had 
problems with sleep disturbance, exaggerated startle 
response, hypervigilance, intermittent depression and 
anxiety.  The quality of her life had been greatly diminished 
by the incident and her post-traumatic stress disorder 
symptoms continued to impact her life.  

The RO granted an increased rating for post-traumatic stress 
disorder to 30 percent in December 1998.  The increase was 
effective May 23, 1996.  In December 1998 the RO issued the 
veteran a supplemental statement of the case.  

In April 2000 the Board of Veterans' Appeals remanded the 
issue of entitlement to the assignment of a rating in excess 
of 30 percent for post-traumatic stress disorder to the RO.  
The purpose of the remand was to obtain relevant medical 
records,  obtain a VA psychiatrist opinion as to the affect 
of the veteran's post-traumatic stress disorder on her 
employability, and for the RO to readjudicate the claim with 
consideration of staged ratings and the new and old criteria 
for rating mental disorders.  

A VA examination to determine the severity of post-traumatic 
stress disorder was performed in September 2000.  The VA 
examiner reviewed the veteran's electronic medical records, 
and her claims folder.  The veteran had joined the Army right 
after high school.  In service she did clerical work.  After 
service the veteran married and worked in the home.  She had 
three grown children.  Her husband died in 1991.  Since he 
died she had found it particularly difficult to be alone.  It 
had become more difficult since she was diagnosed with breast 
cancer in 1997.  She had been living alone in Lincoln for 
three years.  She had worked as an activities therapist in 
various nursing homes.  She did not have any education beyond 
high school.  She tried to keep occupied because she did not 
like spending time alone.  She did not want to worry about 
her cancer.  
Mental Status examination revealed she was neatly dressed and 
well groomed.  She was oriented to time, place and person.  
There were no signs of a thought disorder.  She described 
symptoms of anxiety, lack of pleasure in sex, feelings of 
guilt, and fear of being assaulted.  Her memory for recent 
and remote events was good.  She was able to abstract and to 
demonstrate appropriate judgment .  Moderate post-traumatic 
stress disorder secondary to rape was diagnosed.  A Global 
Assessment of Functioning score of 60 to 70 percent was 
assigned.  

The RO issued a supplemental statement of the case to the 
veteran in November 2000.  It included the criteria for 
rating post-traumatic stress disorder under both the new and 
old criteria.  

Preliminary Matters.  During the pendency of the appellant's 
appeal, the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (VCAA) became effective.  
This liberalizing legislation is applicable to the 
appellant's claim.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  It essentially eliminates the requirement 
that a claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.

The Board is satisfied that all relevant facts have been 
properly developed, and no further assistance to the veteran 
is required to comply with the duty to assist the veteran 
mandated by 38 U.S.C. § 5103A.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  In this connection, it is apparent that the RO 
notified the claimant and her representative of the medical 
evidence needed to substantiate the claims in the statement 
of the case and subsequent supplemental statements of the 
case, and the multiple VA examinations and other diagnostic 
procedures in recent years, which evaluated the status of the 
veteran's post-traumatic stress disorder, are adequate for 
rating purposes.  

Relevant Laws and Regulations.  In evaluating the severity of 
a particular disability, it is essential to consider its 
history.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 
38 C.F.R. §§ 4.1 and 4.2.  

Disability evaluations, in general, are intended to 
compensate for the average impairment of earning capacity 
resulting from service-connected disability.  They are 
primarily determined by comparing objective clinical findings 
with the criteria set forth in the rating schedule.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

When a provision of the Department of Veterans Affairs (VA) 
rating schedule is amended while a claim for an increased 
rating under that provision is pending, the Board should 
first determine whether the amended regulation is more 
favorable to the claimant.  It may be necessary for the Board 
to separately apply the pre-amendment and post-amendment 
version of the regulation to the facts of the case in order 
to determine which provision is more favorable, unless it is 
clear from a facial comparison of both versions that one 
version is more favorable.  If the amended regulation is more 
favorable to the claimant, then the retroactive reach of the 
regulation is governed by 38 U.S.C. § 5110(g), which provides 
that VA may, if warranted by the facts of the claim, award an 
increased rating based on a change in law retroactive to, but 
no earlier than, the effective date of the change.  
Accordingly, the Board should apply the amended regulation to 
rate the veteran's disability for periods from and after the 
effective date of the amendment.  The Board should apply the 
prior version of the regulation to rate the veteran's 
disability for any period preceding the effective date of the 
amendment.  VAOPGPREC 3-2000.  

During the pendency of this appeal VA published new 
regulations for rating disability due to mental disorders.  
61 Fed.Reg. 52695-52702 (Oct. 8, 1996) (effective November 7, 
1996).  Prior to November 7, 1996, VA regulations provided a 
10 percent rating with less than the criteria for 30 percent, 
with emotional tension or other evidence of anxiety produced 
mild social and industrial impairment. A 30 percent 
evaluation was assigned when there was definite impairment in 
the ability to establish or maintain effective and wholesome 
relationships with people.  The psychoneurotic symptoms 
resulted in such reductions in initiative, flexibility, 
efficiency and reliability levels as to produce definite 
industrial impairment.  38 C.F.R. § 4.132, Diagnostic Code 
9411 (1996).  

A 50 percent evaluation is assigned when the ability to 
establish effective or favorable relationships with people 
was considerably impaired and flexibility, efficiency, and 
reliability levels were so reduced by reasons of 
psychoneurotic symptoms as to result in considerable 
industrial impairment.  38 C.F.R. § 4.132, Diagnostic Code 
9411 (1996).

A 70 percent evaluation required that the ability to 
establish and maintain effective or favorable relationships 
with people was severely impaired.  The psychoneurotic 
symptoms were of such severity and persistence that there was 
severe impairment in the ability to obtain or retain 
employment.  38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).

A 100 percent evaluation required totally incapacitating 
symptoms bordering on gross repudiation of reality with 
disturbed thought or behavioral processes associated with 
almost all daily activities such as fantasy, confusion, panic 
and explosions of aggressive energy resulting in profound 
retreat from mature behavior.  A 100 percent evaluation was 
warranted if a veteran was demonstrably unable to obtain or 
retain employment due to post-traumatic stress disorder.  38 
C.F.R. § 4.132, Part 4, Diagnostic Code 9411 (1996).  

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court stated 
that the term "definite" in 38 C.F.R. § 4.132 (1995) was 
"qualitative" in character, whereas the other terms were 
"quantitative" in character, and invited the Board to 
"construe" the term "definite" in a manner that would 
quantify the degree of impairment for purposes of meeting the 
statutory requirement that the Board articulate "reasons or 
bases" for its decision.  38 C.F.R. § 7104(d)(1).  

In a precedent opinion, dated November 9, 1993, VA General 
Counsel concluded that "definite" is to be construed as 
"distinct, unambiguous, and moderately large in degree."  
It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large."  O.G.C. Prec. 9-93 (Nov. 9. 1993).  The Board 
is bound by this interpretation of the term "definite."  38 
U.S.C.A. § 7104(c).  

Effective November 7, 1996, the VA Schedule of Ratings for 
Mental Disorders was amended and redesignated.  The new 
criteria provided a 10 percent rating for post-traumatic 
stress disorder when occupational and social impairment due 
to mild or transient symptoms which decrease work efficiency 
and ability to perform occupational tasks only during periods 
of significant stress, or symptoms controlled by continuous 
medication.  The criteria provided a 30 percent evaluation 
when occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events) is demonstrated.  
38 C.F.R. § 4.130, Diagnostic Code 9411 (2001).  

A 50 percent rating is provided where occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships is demonstrated.  38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2001).  

A 70 percent rating requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation, obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 
(2001).

A 100 percent evaluation requires total occupational and 
social impairment due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own names.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2001).

The Court noted in Carpenter v. Brown, 8 Vet. App.240, 242 
(1995), Global Assessment of Functioning (GAF) is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  Diagnostic and Statistical Manual of Mental 
Disorders 32 (4th ed. 1994) [hereinafter DSM-IV].

In Richard v. Brown, 9 Vet. App. 266, 267 (1996), the Court 
noted that a GAF of 50 is defined as "Serious symptoms (e.g. 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) OR any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job.)"  The assignment of a GAF of 55 is 
indicative of moderate not severe symptoms.

Analysis.  The appeal of the issue of the rating for the 
veteran's post-traumatic stress disorder arises from the 
decision originally granting service connection.  A claim 
placed in appellate status by disagreement with the initial 
rating award and not yet ultimately resolved, as is the case 
with the claim herein at issue, is an original claim as 
opposed to a new claim for increase.  Fenderson v. West, 
12 Vet. App. 119 (1999).  In such cases, separate ratings may 
be assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings.  Id.  

Following a review of the relevant evidence of record it is 
the Board's judgment that an original rating for post-
traumatic stress disorder, in excess of 30 percent, for the 
period from May 23, 1996 to December 29, 1997, and from 
September 25, 2000, is not warranted.  However, the Board 
finds that that a staged rating of 70 percent for post-
traumatic stress disorder, from December 30, 1997 to 
September 24, 2000, is warranted.  

The first stage is from the date service connection for post-
traumatic stress disorder became effective on May 23, 1996 to 
December 29, 1997, one day before a VA social worker 
indicated that the veteran's post-traumatic stress disorder 
had increased in severity.  During that period of time, the 
relevant medical evidence shows that the veteran's post-
traumatic stress disorder was not manifested by more than 
definite social and industrial impairment, nor was it 
productive of more than occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks.  
38 C.F.R. § 4.132, Diagnostic Code 9411 (1996); 38 C.F.R. §, 
4.130, Diagnostic Code 9411 (2001). For the period from May 
1996 to December 1997, the evidence of record is limited to a 
VA mental disorders examination conducted in August 1996.  
The Board has compared the examination results with the 
criteria for a higher rating than 30 percent under both the 
old criteria and new criteria for rating post-traumatic 
stress disorder.  Id; VAOPGPREC 3-2000.  While the veteran 
gave a history of recurring thoughts of her in-service 
trauma, avoidance of anything which reminded her of the 
event, hypervigilance and diminished interest in anything of 
a sexual type, the mental status examination showed that her 
memory, abstract thinking, insight, and judgment were normal.  
While anxiety was apparent, there is no indication of 
flattened affect, circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week, 
difficulty in understanding complex commands, impairment of 
short and long-term memory, impaired judgment, impaired 
abstract thinking, or  difficulty in establishing and 
maintaining effective work.  The examiner concluded that it 
was apparent that the veteran could maintain employment and 
maintain some social interactions, albeit she was blocked in 
a number of respects by residuals of past trauma.  The 
overall disability picture is not consistent with more than 
moderate or definite impairment in social and industrial 
impairment or more than occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks.  
Accordingly, a rating in excess of 30 percent is not 
warranted during the first stage. 

For the period from December 30 1997 to September 24, 2000, 
the veteran's post-traumatic stress disorder was manifested 
by occupational and social impairment, with deficiencies in 
most areas.  Thus, a 70 percent rating is warranted during 
this period of time.  That conclusion is supported by the 
December 1997 statements of the VA Social Worker and the VA 
psychiatric examination in March 1998, which indicated 
increased symptoms of post-traumatic stress disorder.  
Consistently, in the record it was noted that the diagnosis 
of breast cancer in 1997 had exacerbated the veteran's 
symptoms and that she was increasingly reliving her trauma in 
service. The VA Social Worker indicated on December 30, 1997 
that the veteran began to relive her in service trauma when 
she found out she had cancer.  That was further documented in 
the VA examination report of March 1998.  In the narrative 
portion of the report, it was recorded the veteran's 
condition had worsened and that she had experienced recent 
panic attacks.  A Global Assessment of Functioning score of 
55 was assigned.  The examiner specifically noted that 
"recent happenings" had worsened the veteran symptoms and 
signs of post-traumatic stress disorder. The Board finds that 
the disability picture that has been presented during the 
second stage is consistent with occupational and social 
impairment, with deficiencies in most areas, such as work, 
family relations, judgment, thinking, or mood.  Accordingly, 
a 70 percent rating is warranted from December 30, 1997 to 
December 24, 2000 (the day before a VA psychiatric 
examination showed improvement-see below.)  38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2001).  The veteran's PTSD was 
not manifested by total occupational and social impairment 
during this time.  In support of this latter conclusion, the 
Board notes that there is no indication of gross impairment 
in thought processes or communication, persistent delusions 
or hallucinations, grossly inappropriate behavior, persistent 
danger of hurting self or others, intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene), disorientation to time or place, 
or memory loss for names of close relatives, own occupation, 
or own names.  Moreover, the GAF score of 55 is not 
consistent with total social and industrial impairment.  Thus 
the next highest rating (100 percent) is not warranted during 
this period of time.  38 C.F.R. § 4.130, Diagnostic Code 9411 
(2001).

As to the third stage, beginning from the date of a VA 
psychiatric examination on September 25, 2000, the Board 
finds that there is no indication of flattened affect, 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week, difficulty in understanding 
complex commands, impairment of short and long-term memory, 
impaired judgment, impaired abstract thinking, or  difficulty 
in establishing and maintaining effective work.  It is 
apparent that the veteran's post-traumatic stress disorder 
had improved, to include her ability to return to work.  
The September 2000 VA examination showed that the veteran was 
working as an activities therapist in various nursing homes 
in Lincoln.  Her March 2000 Improved Pension Verification 
Report revealed she had been employed full time since 
December 1999.  The veteran described symptoms of anxiety, 
lack of pleasure in sex, feelings of guilt, and fear of being 
assaulted, but her GAF score was recorded as 60 to 70 
percent, and the examiner specifically opined that her post-
traumatic stress disorder was moderate.  The veteran was note 
to be pleasant and cooperative. She demonstrated appropriate 
judgment and ability to abstract on VA examination.  Her 
memory was good for remote and recent events.  There were no 
references to disturbances of mood or motivation.  It as 
noted she had difficulty establishing a relationship with 
someone else now that her husband had died but there is no 
evidence of any difficulty with her work environment on or 
after September 25, 2000.  A rating in excess of 30 percent 
from the date of this examination is not warranted.  

In view of the foregoing, an original rating for post-
traumatic stress disorder, in excess of 30 percent, from May 
23, 1996 to December 29, 1997, and after September 24, 2000, 
is not warranted.  As the preponderance of the evidence is 
against a rating in excess of 30 percent, from May 23, 1996 
to December 29, 1997, and after September 24, 2000, the 
benefit of the doubt doctrine is not for application in the 
instant case.  See generally Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).  However, an original rating of 70 percent for post-
traumatic stress disorder, from December 30, 1997 to 
September 24, 2000, is warranted.  


ORDER

An original rating for post-traumatic stress disorder, in 
excess of 30 percent, for the period from May 23, 1996 to 
December 29, 1997, is denied.  

An original rating of 70 percent for post-traumatic stress 
disorder, for the period beginning on December 30, 1997 to 
September 24, 2000, is granted, subject to regulations 
governing the award of VA monetary benefits.  

An original rating in excess of 30 percent for post-traumatic 
stress disorder from  September 25, 2000 is denied.  



		
	R. F. Williams
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

